Case 18-33815 Document 424-2 Filed in TXSB on 11/20/20 Page 1 of 4

SETTLEMENT AGREEMENT

This agreement (the “Agreement”) is entered into entered into as of the last date indicated in the
signatures below (the “Effective Date”) by and among Rodney D. Tow (the “Trustee”), in his
capacity as chapter 7 trustee of the bankruptcy estate of Koontz-Wagner Custom Controls
Holdings LLC (the “Debtor”) on one hand and Pacific Hide & Fur Depot d/b/a Pacific Steel (the
“Defendant”) on the other. Each of the above-listed parties to this Agreement are each a “Party”
and are collectively referred to as the “Parties.”

RECITALS

A. WHEREAS, the Trustee is the chapter 7 trustee under Case No. 18-33815 (the
“Bankruptcy Case”), pending before the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”);

B. WHEREAS, the Trustee filed an adversary proceeding against the Defendant
pending before the Bankruptcy Court as Adversary Proceeding No. 20-03277 (the “Adversary
Proceeding”) alleging causes of action under chapter 5 of title 11 of the United States Code.

C. WHEREAS, to avoid further costs of litigation and without admitting any fault of
their own, the Parties desire to resolve all causes of action under Chapter 5 of the Bankruptcy
Code that the Trustee may have against the Defendant in accordance with the terms of this
Agreement;

NOW, THEREFORE, in consideration of the foregoing, and for the covenants and
agreements set forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows:

AGREEMENTS

1. Bankruptcy Court Approval. This Agreement is effective and binding on the Parties in
all respects, provided, however:

a. The Trustee, at the cost and expense of the Debtor’s bankruptcy estate, shall
promptly file a motion, in a form acceptable to the Defendants (the “Approval
Motion”), seeking an order from the Bankruptcy Court Approving this
Agreement.

b. Ifthe Bankruptcy Court enters an order denying the Approval Motion or making
material changes to this Agreement to which the Defendant or the Trustee objects
on the record at a hearing on the Approval Motion (unless such objection is later
withdrawn on the record or in writing) the Parties shall be released from all
obligations under this Agreement. For the avoidance of doubt, any adjournment or
continuance of any hearing on the Approval Motion shall not be an order denying
the Approval Motion for purposes of this Agreement.

2. Payment of Settlement Amount. Within seven (7) days after an order of the Bankruptcy
Court approving this Agreement (the “Approval Order”), Defendant shall pay to the

1
41761.0025,13283917.2
~-€ase 18-33815 Document 424-2 Filed in TXSB on 11/20/20 Page 2 of 4

Trustee the sum of $9,900.00 (the “Settlement Amount”). Payment shall be made by
check sent by mail or commercial delivery service to the Trustee at the following address:

 

Rodney Tow, Chapter 7 Trustee
1122 Highborne Cay Court
Texas City, TX 77590-1403

3. Release of Avoidance Claims. Effective immediately upon the occurrence of both (@)
entry of the Approval Order and (ii) the Trustee’s receipt of the Settlement Amount, the
Trustee shall be deemed to have released the Defendant from any and all claims or causes
of action under Bankruptcy Code §§ 547-550 arising from or related to the facts or
transactions at issue in the Adversary Proceeding.

4. 502(h) Claim. Upon payment of the Settlement Amount to the Trustee, the Defendant
shall have an allowed unsecured claim under Bankruptcy Code § 502(h) in an amount of
the Settlement Amount, in addition to any other valid claims of the Defendant against the
Debtor’s bankruptcy estate. Defendant shall have thirty (30) days to file an amended
proof of claim. For the avoidance of doubt, any existing proofs of claim and the
underlying claims in the Debtor’s bankruptcy case shall not be otherwise allowed or
disallowed by this Agreement.

5, Mutual Representations and Warranties. Subject only to Bankruptcy Court approval, each
Party hereto represents and warrants to the other Parties as follows:

a. Enforceability. Subject to the approval of the Bankruptcy Court, this Agreement
constitutes a valid and legally binding agreement of such Party, enforceable
against such Party in accordance with its terms.

b. Authority. In entering into this Agreement, each person executing and delivering
this Agreement on behalf of a Party is duly authorized to do so and that the
execution and delivery of this Agreement are lawful and voluntary acts of that

Party.

c. No Violation. The execution, delivery, and performance of this Agreement do not
and will not (i) violate any law, regulation, or court order to which such Party is
subject or (ii) require the approval of any person, board, or governmental entity
which has not previously been obtained.

d. Independent Investigation, Advice of Counsel. Each Party has: (i) read and
understood this Agreement and agrees to all of its terms and conditions; (11)
independently evaluated the desirability of entering into this Agreement and in
doing so is not relying on any representation, guarantee, or statement other than as
set forth herein; and (iii) sought the advice of its own legal counsel regarding its
rights and obligations set forth in this Agreement and has negotiated this
Agreement through its legal counsel, or has waived its right to seek the advice of
legal counsel.

41761.0025.13283917,2
Case 18-33815 Document 424-2 Filed in TXSB on 11/20/20 Page 3 of 4

6. Entire Agreement. This Agreement constitutes the entire agreement between and among
the Parties with respect to the subject matter hereof, that the provisions hereof comprise a
single integrated agreement that supersedes all prior and contemporaneous agreements,
representations, warranties, and understandings of the Parties, whether oral, written, or
implied, as to the subject matter hereof; provided, however, that the Approval Order shall
supersede this Settlement Agreement to the extent inconsistent.

7. Assignees; Successors. This Agreement is and shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.

8. Captions. The captions of this Agreement are for convenience only and are not part of
this Agreement and do not in any way limit or amplify the terms and provisions of this
Agreement and shall have no effect on its interpretation.

9. Further Assurances. The Parties agree that they will cooperate with each other in good
faith in respect of matters concerning the implemental and consummation of this
Agreement.

10. Counterparts. This Agreement may be executed in two or more counterparts, in which
case this Agreement shall include each such executed and delivered counterpart, each of
which shall be deemed to be a part of a single instrument. The parties agree that this
Agreement may be executed by means of an electronic signature.

11. Costs. Each of the Parties shall bear and be responsible for any and all of its own
expenses (including professional fees) associated with the negotiation of this Agreement
and the matters resolved hereby, except as otherwise provided in Section 1 and 2 herein.

12. Neutral Interpretation. This Agreement is the product of negotiations between the Parties
and enforcement will be interpreted in a neutral manner and not more strongly for or
against any Party based upon the source of draftsmanship.

13. Jurisdiction and Venue. This Agreement is executed and delivered as an incident to a
transaction negotiated, consummated, and performable in Harris County, Texas, and shall
be governed by and construed in accordance with the laws of the State of Texas. Any
action or proceeding in connection with this Agreement may, and in the case of a
proceeding against the Debtors, shall, be brought in the United States Bankruptcy Court
for the Southern District of Texas, Houston Division, and each Party hereto hereby
irrevocably submits to the jurisdiction of the Bankruptcy Court, and waives any objection
it may now or hereafter have as to the venue of any such action or proceeding brought in
such court.

[Signature Page Follows]

A176 1.0025. 13283917.2
Case 18-33815 Document 424-2 Filed in TXSB on 11/20/20 Page 4 of 4

 

 

AGREED TO BY:
PACIFIC HIDE & =f) RO YD. TOW
Mpc [bh
Z Date:/ WhO AE) Date: yj 2d
Name: (14 VE Ahind Chhpter 7 Trustee of Koontz-Wagner
Title: Custom Controls Holdings, Inc.

Co rperate SeECTEA fary

41761.0025,13283917.2
